           Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 1 of 19                                FILED
                                                                                                2020 Mar-18 PM 02:49
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 JERRY W. WATTS, et al.,                          )
                                                  )
           Plaintiffs,                            )
                                                  )
 v.                                               )    Case No.: 2:19-cv-01219-JHE
                                                  )
 SCI FUNERAL SERVICES, LLC, et al.,               )
                                                  )
           Defendants.                            )

                                 MEMORANDUM OPINION1

       On July 31, 2019, Defendants SCI Funeral Services, LLC (“SCI Funeral Services”), SCI

Alabama Funeral Services, LLC (“SCI Alabama”), and Service Corporation International (“SCI,”

and collectively with the others, “Defendants”) removed this action from the Circuit Court of

Jefferson County, Alabama, to this court. (Doc. 1). Plaintiffs Jerry W. Watts and Allyne Watts

(“Plaintiffs,” or the “Watts”) timely moved to remand the action. (Doc. 7). Defendants oppose

remand, (doc. 11), and Plaintiffs have filed a reply in support, (doc. 15), as well as a supplemental

reply, (doc. 20), to which Defendants have filed a sur-reply, (doc. 21). Plaintiffs have also moved

for leave to amend their complaint to add a new defendant in place of a fictitious defendant

identified in their complaint. (Doc. 14). Defendants also oppose that motion. (Doc. 19). For the

reasons stated below, the motion to remand is DENIED, but the motion for leave to amend is

GRANTED. Because the amendment causes this court to lose jurisdiction over the case, it is due

to be REMANDED to the Circuit Court of Jefferson County.




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 12).
              Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 2 of 19




                                  Background and Procedural History2

          Defendants provide funeral services. (Doc. 1-1 at 6, ¶ 6). Specifically, SCI Alabama does

business as Elmwood Cemetery. (Id.). Plaintiff Jerry Watts owns a family burial plot in Elmwood

Cemetery (the “Watts Plot”) containing four spaces. (Id. at 7, ¶ 8). Jerry Watts’ mother and father

are buried in two of those spaces. (Id.). Two remain for Jerry Watts’ use. (Id., ¶ 9). On or about

March 26, 2019, Plaintiffs’ son Patrick passed away. (Id., ¶ 10). When Jerry Watts arrived at

Elmwood Cemetery to arrange for Patrick’s burial, he found that a stranger, Alma Louise Ward

(“Ward”), had been buried in one of the spaces in the Watts Plot. (Id.).

          On these facts, Plaintiffs sued Defendants and twenty fictitious defendants for outrage,

breach of contract, trespass, conversion, and negligence/wantonness. 3 Included in the list of

fictitious defendants were the following:

          No. 5, whether singular or plural, person or persons, individual or individuals, entity
          or entities, who or which were responsible for and undertook to maintain proper
          placement of cemetery lot pins, correcting misplaced cemetery lot pins and
          maintaining and/or correcting cemetery plat maps of Elmwood Cemetery prior to
          the wrongful burial of Alma Louise Ward’s remains in Plaintiff’s burial space
          and/or Family Burial Plot, specifically, (Block 40, Lot 260, Space #1);

          [. . .]

          No. 8, whether singular or plural, person or persons, individual or individuals, entity
          or entities, who or which employed, hired, trained and supervised employees,
          agents, and or servants of Defendant whose conduct injured and damaged the
          Plaintiff;

          [. . .]




          2
              The facts in this section are taken from Plaintiffs’ complaint.
          3
              The complaint also contains “counts” for agency and respondeat superior. (Doc. 1-1 at
28-31).
                                                        2
         Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 3 of 19



       No. 14, whether singular or plural, person or persons, individual or individuals,
       entity or entities, who or which were the managers, owners, employees or who were
       charged with endowment care or undertook to insure Plaintiff’s burial space and/or
       Family Burial Plot located in Lot 260 of Block 40,was maintained without invasion
       and/or desecration;

       No. 15, whether singular or plural, person or persons, individual or individuals,
       entity or entities, who or which were the managers, owners, employees or who were
       charged with, responsible for or undertook to maintain and verify interment rights,
       contracts, lot cards, cemetery maps, burial records, blind checks and or lot pin
       placements before wrongfully burying Alma Louise Ward’s remains in Plaintiff’s
       burial space and/or Family Burial Plot (Block 40, Lot 260, Space #1);

       No. 16, whether singular or plural, person or persons, individual or individuals,
       entity or entities, who or which were the managers, owners, employees or who
       trespassed upon and buried Alma Louise Ward’s remains in Plaintiff’s burial space
       and/or Family Burial Plot (Block 40, Lot 260, Space #1);

       No. 17, whether singular or plural, person or persons, individual or individuals,
       entity or entities, who or which authorized destruction, invasion and desecration of
       Plaintiff’s burial space and/or Family Burial Plot without written authorization of
       the Plaintiff;

(Doc. 1-1 at 4-5).

       Defendants timely removed the action to this court, arguing that the complaint supports

federal diversity of citizenship jurisdiction under 28 U.S.C. § 1332(a). (Doc. 1).

                                               Analysis

       Plaintiff’s motion to remand and motion for leave to amend present two distinct but related

issues. Because the resolution of the motion for leave to amend depends in part on whether the

case was properly removed, the undersigned addresses the motion to remand first.

           A. Motion to Remand

       “[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the district court

of the United States for the district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a). “Federal courts are courts of limited jurisdiction, and there is a presumption
                                                     3
         Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 4 of 19



against the exercise of federal jurisdiction, such that all uncertainties as to removal jurisdiction are

to be resolved in favor of remand.” Russell Corp. v. Am. Home Assur. Co., 264 F.3d 1040, 1050

(11th Cir. 2001).

       Here, Defendants asserted in their notice of removal that this court has jurisdiction based

on 28 U.S.C. § 1332. (Doc. 1). Under that statute, federal courts “have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . . citizens of different States . . . .” 28 U.S.C. § 1332(a).

Plaintiffs contend that their complaint does not facially support § 1332 jurisdiction because it both

(1) includes non-diverse fictitious defendants and (2) lacks a basis for the court to conclude more

than $75,000 is at stake. (Doc. 7). Objecting to both of these characterizations, Defendants argue

fictitious parties’ citizenship must be disregarded and the complaint is sufficient for the court to

conclude the amount in controversy is met. (Doc. 11).

   1. Diversity of Citizenship

       To establish the propriety of removal via diversity jurisdiction under § 1332, every plaintiff

must be diverse from every defendant—no plaintiff’s citizenship may overlap with any

defendant’s citizenship. Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998).

An individual is considered a citizen of the state of his domicile—that is, the last state in which he

lived with an intention to remain there indefinitely. Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir.

1974).1 “[A] corporation shall be deemed to be a citizen of every State and foreign state by which

it has been incorporated and of the State or foreign state where it has its principal place of business

. . . .” 28 U.S.C. § 1332(c)(1). All other entities are deemed citizens wherever a member of that

entity is a citizen. Carden v. Arkoma Assoc., 494 U.S. 185, 195 (1990).



                                                       4
           Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 5 of 19



       Plaintiffs concede at the outset that the removing defendants are diverse.4 (Doc. 7 at 2).

However, they claim that the fictitious defendants identified in their complaint should be taken

into account in determining whether diversity of citizenship actually exists. (Id.). The problem

for Plaintiffs is that 28 U.S.C. §1441(b) states that “[i]n determining whether a civil action is

removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of

defendants sued under fictitious names shall be disregarded.”

       Plaintiffs point to Delorenzo v. Wal-Mart Stores, Inc., No. 5:17-CV-01762-AKK, 2017

WL 6525009 (N.D. Ala. Dec. 21, 2017), but that case involved a plaintiff’s motion for leave to

amend to add non-diverse defendants, which the court analyzed under 28 U.S.C. § 1447(e).

Although the § 1447(e) standard is relevant to Plaintiffs’ motion for leave to amend and is

discussed further below, it has no bearing on whether the court should consider their fictitious

defendants in determining whether this case was removable. Indeed, the court in Delorenzo

declined to consider the plaintiffs’ contention that the case was never appropriately removed in the

first place because of her description of fictitious defendants in light of its determination that

remand was warranted under § 1447(e). Id. at *1. Plaintiffs’ reliance on Smith v. Dollar Gen.

Corp., No. 1:16-CV-1673-SGC, 2017 WL 3492831 (N.D. Ala. Aug. 15, 2017), is flawed for

substantially the same reason: it too is a case in which a plaintiff sought leave to join a non-diverse

defendant (or, as the court found, identify a previously fictitious defendant), not a case in which a

plaintiff alleged that her complaint was not removable in the first instance.




       4
         Plaintiffs are both citizens of Alabama. (Doc. 1-1 at 5, ¶¶ 1-2). SCI Alabama, SCI
Funeral Services, and SCI are all citizens of Texas. (See doc. 1-2).
                                                     5
         Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 6 of 19



       The remainder of the law Plaintiffs cite is outdated and has since been abrogated. For

example, Plaintiffs offer a blockquote from McAllister v. Henderson, 698 F. Supp. 865, 868-69

(N.D. Ala. 1988), in which the court cited Coker v. Amoco Oil Co., 709 F.2d 1433, 1440-41 (11th

Cir. 1983), for the proposition that “unserved resident fictitious defendants may not be ignored on

removal if the complaint’s allegations are directed at all defendants without elaboration as to the

particular role of any one defendant.” (Doc. 7 at 5). But in “reaction to decisions like Coker,”

Congress amended § 1441 to explicitly provide that fictitious defendants’ citizenship is

disregarded. Wilson v. Gen. Motors Corp., 888 F.2d 779, 782 n.3 (11th Cir. 1989). Whatever

guidance McAllister and Coker could offer to this particular issue has long since receded into the

past. Accordingly, applying the law that controls the issue, diversity of citizenship existed at the

time of removal.

   2. Amount in Controversy

       The party removing on § 1332 grounds also bears the burden of showing that the amount

in controversy is greater than the $75,000 jurisdictional amount. Pretka v. Kolter City Plaza II,

Inc., 608 F.3d 744, 752 (11th Cir. 2010). This showing sometimes requires additional evidence,

but when a defendant alleges that the face of the complaint itself supports removal, “the district

court must evaluate whether the complaint itself satisfies the defendant’s jurisdictional burden.”

Roe v. Michelin North America, Inc., 613 F.3d 1058, 1061 (11th Cir. 2010). If, as here, a plaintiff

makes “an unspecified demand for damages in state court, a removing defendant must prove by a

preponderance of the evidence that the amount in controversy more likely than not exceeds the . . .

jurisdictional requirement.” Id. In this assessment, the district court “need not suspend reality or

shelve common sense.” Id. Instead, the court may use “reasonable deductions, reasonable

inferences, or other reasonable extrapolations from the pleadings to determine whether it is facially
                                                     6
           Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 7 of 19



apparent that the case is removable.” Id. The court is not “bound by the plaintiff’s representations

regarding its claim, nor must it assume that the plaintiff is in the best position to evaluate the

amount of damages sought.” Id. Furthermore, the court must consider the request for and

availability of punitive damages unless it is apparent to a legal certainty that such cannot be

recovered. See, e.g., Holley Equip. Co. v. Credit Alliance Corp., 821 F.2d 1531, 1535 (11th Cir.

1987); Mitchell v. Carrington Mort. Serv., L.L.C., Case No. 5:16-cv-00833-CLS, 2016 WL

3570373, *3 (N.D. Ala. July 1, 2016).    Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th

Cir. 2010).

       The Watts assert that their “complaint does not state a specific amount of damages

claimed.” (Doc. 7 at 7). They argue Defendants’ basis for removal is simply that “based on

Plaintiffs’ claims for punitive damages and emotional distress, the claims are automatically

deemed to exceed $75,000.00 because the Plaintiffs did not formally disclaim any entitlement to

more than $74,999.99 in their complaint . . . .” (Id.). But this is not quite Defendants’ argument.

Instead, they stated in their notice of removal (and maintain in their response to the motion to

remand) that the nature of the Watts’ claims, the categories of damages they claim (including

punitive damages), and the fact that the Watts declined to stipulate to damages below the

jurisdictional threshold all combine to support their characterization of the value of the Watts’

claims.5 (See doc. 1 at ¶¶ 17-21; doc. 11 at 7-16).



       5
          While Defendants’ arguments are as set out above, some of the citations in the notice of
removal back up the Watts’ characterization. Specifically, Defendants cite Jones v. Hartford Fire
Ins. Co., No. 12-AR-2879-S, 2013 WL 550419, at *1 (N.D. Ala. Feb. 7, 2013), for the proposition
that “the moment a state court plaintiff seeks unspecified damages of various kinds, such as
punitive damages or emotional distress . . . the claim automatically is deemed to exceed $75,000
and becomes removable under 28 U.S.C. § 1332,” and Smith v. State Farm Fire and Cas. Co., 868
F. Supp. 2d 1333, 1335 (N.D. Ala. 2012), for the rule that “[P]laintiffs . . . who want to pursue
                                                     7
         Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 8 of 19



       A reasonable examination of the complaint, with the benefit of judicial experience and

common sense, supports Defendants’ argument that the face of the complaint shows an amount in

controversy exceeding $75,000. The Watts claim Defendants engaged in egregious, outrageous

conduct: violating the sacred ground of a grave against the interests of a civil society, (doc. 1-1 at

6, ¶ 7), and “permanently insult[ing] and desecrat[ing]” the Watts Plot, (id. at 8, ¶ 12). Following

the elements of the tort of outrage under Alabama law, 6 the Watts indicate that they have

experienced “emotional distress so severe that no reasonable person should be expected to endure

it” as a result of the “reckless, extreme, outrageous, atrocious and intolerable conduct” of

Defendants, (id. at 9, ¶ 14), forcing them to undergo “shock, dismay, indescribable heartache,

anger, frustration, humiliation, embarrassment, shame, guilt and grief that no reasonable person

should be expected to endure at one of the worst moments a human being faces, i.e. burying their

child,” (id. at 13, ¶ 23). Furthermore, the Watts contend the injury is permanent and incurable, (id.




claims against diverse parties in a state court seeking unspecified damages of various kinds, such
as punitive damages and emotional distress, must in their complaint formally and expressly
disclaim any entitlement to more than $74,999.99, and categorically state that plaintiff will never
accept more. Otherwise, a plaintiff will find herself in a federal court . . . .” (Doc. 1 at ¶ 20).
Neither case is binding on this court, and the rules in each case have routinely been criticized and
rejected by other district courts for impermissibly shifting the burden to establish jurisdiction to
the non-removing party. See, e.g., Kumi v. Costco Wholesale Corp., No. 2:19CV442-MHT, 2019
WL 6359151, at *3 (M.D. Ala. Nov. 27, 2019) (rejecting both Jones and Smith); Bennett v.
Williams, No. 7:17-CV-00602-LSC, 2017 WL 3781187, at *2 (N.D. Ala. Aug. 31, 2017) (noting
that Smith is at odds with Supreme Court and Eleventh Circuit precedent); Dunlap v. Cockrell, 336
F. Supp. 3d 1364, 1368 (S.D. Ala. 2018 (Smith is a “distinctly minority view in this Circuit”). The
undersigned also declines to follow these cases, and will instead place the burden where binding
precedent says it belongs: on Defendants.
        6
          “The elements of the tort of outrage are (1) that the defendant either intended to inflict
emotional distress, or knew or should have known that emotional distress was likely to result from
its conduct; (2) that the defendant’s conduct was extreme and outrageous; and (3) that the
defendant’s conduct caused emotional distress so severe that no reasonable person could be
expected to endure it.” Jackson v. Alabama Power Co., 630 So. 2d 439, 440 (Ala. 1993).

                                                      8
         Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 9 of 19



at 10, ¶ 17), leaving them with “a permanently insulted, desecrated, destructed, used, burial space

in their Family Burial Plot, for eternity,” (id. at 12, ¶ 21). For each count of the complaint, the

Watts seek damages for the following:

       (a) Mental shock;

       (b) Severe mental anguish and emotional distress resulting in physical suffering;

       (c) Despair, bereavement, embarrassment, extended grief, frustration, anger, guilt,
       and humiliation;

       (d) Invasion, permanent insult and desecration of the Watts Family Burial Plot;

       (e) Invasion, permanent insult and desecration of the burial space to which Jerry
       W. Watts owns exclusive interment rights;

       (f) Interference with Plaintiffs’ right to burial of their son, Patrick, in the burial
       space of their choice;

       (g) Plaintiffs have been forced to bury their son, Patrick, next to a stranger in their
       Family Burial Plot;

       (h) Plaintiffs have had to live with and will be forced to live with the fact of
       knowing that another family member must be buried in a grave that was previously
       invaded by the remains of a stranger, permanently insulting and desecrating the
       grave, which cannot be undone or made right, all to the everlasting humiliation,
       grief, shock, guilt and anguish to the Plaintiffs separately and severally;

       (i) Plaintiffs have had to live with and will be forced to live with the guilt of
       knowing the sacred remains of Ward must be disturbed, causing her family
       emotional distress, in order for Plaintiff to exercise his exclusive interment rights
       to the only remaining space in Plaintiffs’ Family Burial Plot, which is permanently
       insulted and desecrated which cannot be undone or made right, all to the everlasting
       humiliation, grief, shock, guilt and anguish to the Plaintiffs separately and
       severally;

       (j) Plaintiff, Allynne Watts has been caused to seek medical treatment;

       (k) Plaintiff Allynne Watts has been caused to incur medical expenses

       (l) Plaintiff, Jerry W. Watts has been caused to seek medical treatment;

       (m) Plaintiff Jerry W. Watts has been caused to incur medical expenses;


                                                     9
           Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 10 of 19



       (n) Plaintiffs have incurred and continue to incur expenses necessitated by the filing
       of this lawsuit.

(Id. at 14-27, ¶¶ 24, 32, 39, 45, 49). And the Watts seek compensatory and punitive damages for

each count. (Id. at 14-31).

       Even though the complaint does not contain a specific demand, it takes neither speculation

nor guesswork to infer that the allegations in it support that the jurisdictional amount is in

controversy. The complaint alleges (among other things) intentional, egregious conduct by

Defendants, in one of the only three areas deemed so dire under Alabama law to permit a cause of

action for such conduct. See Callens v. Jefferson Cty. Nursing Home, 769 So. 2d 273, 281 (Ala.

2000) (“This Court has recognized the tort of outrage in three areas: (1) wrongful conduct within

the context of family burials; (2) an insurance agent’s coercing an insured into settling an insurance

claim; and (3) egregious sexual harassment.”). Although not every tort of outrage claim is

sufficient to permit the inference that more than $75,000 is at issue, the facts alleged in this case

cover an intentional, permanent desecration of a burial plot.7 Coupled with the Watts’ punitive

damages claims, this supports that the amount in controversy exceeds $75,000.




       7
          Defendants cite three jury verdicts in funeral-related tort of outrage cases for the
proposition that they inform a common-sense estimation of the amount of damages the Watts seek.
(Doc. 11 at 14-15). Specifically, they point to Gray Brown-Serv. Mortuary, Inc. v. Lloyd, 729 So.
2d 280 (Ala. 1999) ($2 million verdict), Akins Funeral Home, Inc. v. Miller, 878 So. 2d 267 (Ala.
2003) ($200,000 and $450,000 awarded in compensatory damages to plaintiffs, with another
$150,000 to each in punitive damages), and Crestview Mem’l Funeral Home, Inc. v. Gilmer, 79
So. 3d 585 (Ala. 2011) ($350,000 compensatory damages award plus $3.5 million punitive damage
award). While those cases presumably illustrate the high end of outrage verdicts, they are of
limited utility here because none of them are factually similar (as the Watts note, (see doc. 15 at
5)). Each case involves improper conduct directly involving the body of the plaintiffs’ deceased
relative. Common sense suggests that desecrating or improperly disposing of the body of a
deceased relative is a more egregious sub-category within funeral-related tort of outrage claims
than the facts here.
                                                    10
        Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 11 of 19



       Additionally, the Watts have declined to disclaim damages exceeding $75,000. While “a

refusal to stipulate standing alone does not satisfy [the defendant’s] burden of proof on the

jurisdictional issue,” Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001) (emphasis

added), a refusal to stipulate is relevant to the issue, and courts routinely consider it as such. See,

e.g., Jones v. Novartis Pharm. Co., 952 F. Supp. 2d 1277, 1287 (N.D. Ala. 2013) (considering

refusal to stipulate to damages less than the jurisdictional amount as one factor among several

counseling against remand); Devore v. Howmedica Osteonics Corp., 658 F. Supp. 2d 1372, 1380

(M.D. Fla. 2009) (“[A] plaintiff’s refusal to stipulate or admit that she is not seeking damages in

excess of the requisite amount should be considered when assessing the amount in controversy.”);

Townsend v. Win-Holt Equip. Corp., No. 2:17CV218-MHT, 2018 WL 4608476, at *2 (M.D. Ala.

Sept. 25, 2018). Combined with the factual allegations in the complaint and the nature of the

damages sought, the undersigned concludes it is more likely than not that the amount in

controversy is sufficient to confer diversity of citizenship jurisdiction.

       The Watts compare this case to McAlpine v. Home Depot U.S.A., Inc., No. 2:15-CV-0191-

JEO, 2015 WL 2238115, (N.D. Ala. May 12, 2015), a slip-and-fall action in which the plaintiff

(also represented by the Watts’ counsel) successfully moved to remand the case to state court.

(Doc. 7 at 10-11). There, the court found the claimed damages in the complaint—for hip surgery,

five days’ hospitalization, future medical bills, pain and discomfort, mental anguish permanent

impairment, loss of consortium, and punitive damages—insufficient, standing alone, to prove the

jurisdictional amount in controversy by a preponderance of the evidence. McAlpine, 2015 WL

2238115 at *4-5. Notably, the McAlpine court contrasted the “instances where [a] court would

find the jurisdictional amount is satisfied in the absence of a specific demand” from the allegations

before it, which included few details and circumstances not as “egregious and substantial” as cases
                                                      11
        Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 12 of 19



in which the complaint’s allegations were sufficient. Id. at *5. Here, as recounted above, the

complaint does contain “egregious and substantial” allegations of conduct that compel the

inference that the amount in controversy exceeds $75,000.

       In their reply, the Watts also reference Hinton, et al. v. SCI, et al., a state court case in

which their counsel represented plaintiffs against Defendants for substantially the same conduct

here. (Doc. 20 at 3). This case is discussed further below, but for remand purposes, the Watts

state that they were only awarded $45,000.00 in compensatory damages at arbitration. (Id. at 3-

4). They also point to defense counsel’s argument in that case that the conduct at issue was “just

an innocent mistake,” and Defendants’ similar position in their answer in this case. (Id. at 4).

None of this is relevant. First, “the plaintiffs’ likelihood of success on the merits is largely

irrelevant to the court’s jurisdiction because the pertinent question is what is in controversy in the

case, not how much the plaintiffs are ultimately likely to recover.” Pretka, 608 F.3d at 751. So

while the plaintiffs in Hinton ultimately received an amount below this court’s jurisdictional

threshold, it does not follow that the Watts are only putting that amount at issue here. In fact, as

Defendants note, the plaintiff in Hinton sought $650,000 at arbitration. (Doc. 21 at 2-3; doc. 20 at

13). If anything, the Watts’ submission of the arbitration award bolsters the conclusion that more

than $75,000 is in controversy in this case. To the extent the Watts point to Defendants’ defenses,

justifications, or excuses, those have no bearing on the only concern here: what the Watts

themselves are alleging.

       Since the complaint supports that both the diversity of citizenship and amount in

controversy requirements are met, this action was properly removed from state court.

Accordingly, the motion to remand is due to be denied.



                                                     12
           Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 13 of 19



             B. Motion for Leave to Amend

       Having determined the action was properly removed to this court, the undersigned turns to

the Watts’ motion for leave to amend, (doc. 14). That motion seeks to substitute Alabama resident

Phyllis Pesseackey (“Pesseackey”), who allegedly managed Elmwood Cemetery on the date when

Ward was buried in the Watts Plot, for the fictitious defendants identified above as #5, #8, #14,

#15, #16, and #17. (Doc. 14). The Watts contend Pesseackey was not identified in Defendants’

initial disclosures—and, in fact, that Defendants refused to disclose the names of its non-diverse

employees—but that they discovered Pesseackey’s identity through social media. (Id. at 2-3).

Defendants sidestep the issue of their initial disclosures, instead insisting the Watts’ counsel

already knew of Pesseackey from prior lawsuits and intend this amendment solely to defeat federal

jurisdiction. (Doc. 19).

       The standard under which the court proceeds is set out in 28 U.S.C. § 1447(e): “If after

removal the plaintiff seeks to join additional defendants whose joinder would destroy subject

matter jurisdiction, the court may deny joinder, or permit joinder and remand the action to the State

court.” 8 “A district court, when faced with an amended pleading adding a nondiverse defendant

in a case removed based on diversity jurisdiction, should scrutinize that amendment more closely

than an ordinary amendment and should deny leave to amend unless strong equities support the

amendment.” Smith v. White Consol. Indus., Inc., 229 F. Supp. 2d 1275, 1281 (N.D. Ala. 2002)

(citation and internal quotation marks omitted). Courts generally consider “(1) the extent to which




       8
          The Watts argue they are merely identifying fictitious defendants, not joining a new party.
(Doc. 14 at 4-5). There is no need to explore the merits of the Watts’ argument since the
undersigned finds (as set out below) that joinder and remand is appropriate under the more
restrictive standard of § 1447(e), whose application Defendants advocate.
                                                    13
            Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 14 of 19



the purpose of the amendment is to defeat federal jurisdiction, (2) whether the plaintiff has been

dilatory in asking for the amendment, (3) whether the plaintiff will be significantly injured if the

amendment is not allowed, and (4) any other factors bearing on the equities.” Sexton v. G & K

Servs., Inc., 51 F. Supp. 2d 1311, 1312 (M.D. Ala. 1999) (citing Hensgens v. Deere and Co., 833

F.2d 1179, 1182 (5th Cir. 1987), cert. denied, 493 U.S. 851 (1989)).9 “[I]n balancing the equities,

the parties do not start out on an equal footing . . . because of the diverse defendant’s right to choose

between a state or federal forum.” Osgood v. Discount Auto Parts, LLC, 955 F. Supp. 2d 1352,

1355 (S.D. Fla. 2013) (citations omitted).

    1. Defeating Federal Jurisdiction

        This factor looks to both the strength of the plaintiff’s claim against the non-diverse

defendant and whether the plaintiff knew or should have known of the non-diverse defendant’s

existence at an earlier time. Smith, 229 F. Supp. 2d at 1280. This is the only factor the Watts

address to any real extent (although, as discussed below, it overlaps with the second factor). (See

doc. 20 at 2).

        Defendants argue the Watts’ post-removal identification of Pesseackey, a non-diverse

party they knew or should have known was a proper defendant to this action, “strongly indicates




        9
          The decisions of the former Fifth Circuit handed down before October 1, 1981, are
binding in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)
(en banc). However, there is some question about whether Hensgens itself is binding, given that
it predates the enactment of § 1447(e) and that statute’s apparent grant of complete discretion to a
district court to permit an amendment. See Lawson v. Wal-Mart Stores E., L.P., No. 2:17-CV-
1885-VEH, 2018 WL 684839, at *2 (N.D. Ala. Feb. 2, 2018) (discussing the application of
Hensgens in the Eleventh and Fifth Circuits). Nevertheless, courts in this circuit have generally
considered the Hensgens factors as instructive in exercising discretion under § 1447(e). See
Delorenzo v. Wal-Mart Stores, Inc., No. 5:17-CV-01762-AKK, 2017 WL 6525009, at *2 n.3 (N.D.
Ala. Dec. 21, 2017). The undersigned considers them as well.
                                                     14
        Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 15 of 19



that the purpose of the plaintiff’s amendment is to defeat federal jurisdiction.” (Doc. 19 at 7)

(quoting Smith, 229 F. Supp. 2d at 1280). Defendants’ evidence regarding the Watts’ knowledge

of Pesseackey is not as robust as they make it out to be. Although it is apparent that the Watts’

counsel knew of Pesseackey’s existence and affiliation with Elmwood Cemetery when they filed

the Hinton lawsuit, what is also apparent is that Pesseackey is retired, and has been since July

2017, (see doc. 14 at 54)—long before the death of the Watts’ son in March 2019. So while the

Watts’ counsel may have known Pesseackey was the manager of Elmwood Cemetery in August

2016 (when the events relevant to the Hinton lawsuit took place, (see doc. 19-1)), it does not

necessarily follow they knew she was still the manager of Elmwood Cemetery in late January

2017, when Ward was buried in the Watts Plot. Although Defendants have supplied the Watts’

counsel’s January 2019 deposition notice of Pesseackey in another state court case, (doc. 19-2),

that case also dates from 2016.

       Further complicating the issue is that Defendants did not include Pesseackey on their

August 15, 2019 initial disclosures as a person likely to have discoverable information. This makes

little sense given their argument that the Watts should have known prior to removal that

Pesseackey was a potential defendant, and Defendants do not even attempt to explain this omission

in their response. While the undersigned will not infer that this was an effort by Defendants to

defeat remand (as the Watts allege, (see doc. 14 at 2)), it does provide at least some reason why

the Watts did not name Pesseackey as a defendant until now. The undersigned declines to conclude

that the Watts should have known to name Pesseackey beforehand when Defendants declined to

identify her in their initial disclosures and have identified no other document in this case that would

support the Watts’ knowledge.



                                                      15
        Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 16 of 19



       Defendants also contend the Watts’ case against Pesseackey is weak because “there is no

‘claim’ in [the amended] Complaint for which the linchpin is a cause of action against Mrs.

Pesseackey.” (Doc. 19 at 9). This is a stronger contention, because the Watts’ proposed

amendment does not contain any specific factual allegations against Pesseackey. (See doc. 14 at

58-60). Further, the Watts offer nothing to bolster the strength of their case against Pesseackey.

That said, it is not a stretch to conclude that Pesseackey is more than a peripheral actor given that

the Watts intend for her to be substituted for Fictitious Defendant #17, who “authorized

destruction, invasion and desecration” of the Watts Plot without the Watts’ approval. (See doc. 14

at 14). Assuming the Watts can demonstrate Pesseackey did exactly that, their case against her is

strong. Thus, it does not appear that Pesseackey is simply being “bootstrap[ped]” into the

complaint, as Defendants assert, (doc. 19 at 9). Accordingly, the undersigned finds this factor

weakly supports granting leave to amend.

   2. Dilatory Amendment

       Defendants contend there was no reason for the Watts to wait to add Pesseackey as a

defendant, given their prior knowledge. (Doc. 19 at 10). This presupposes the Watts’ knowledge

that Pesseackey was an appropriate defendant, which is essentially Defendants’ argument as to the

first factor. For the same reasons stated above, this argument is misplaced. Furthermore,

Defendants’ initial disclosures, which omitted Pesseackey, were served on August 15, 2019. (Doc.

14 at 48). The Watts state their counsel investigated further following Defendants’ initial

disclosures. (Id. at 3). The Watts filed their motion to amend less than two weeks after service of

the initial disclosures, and only about two months after filing their complaint itself. (See doc. 14).

None of this supports the Watts waited an unreasonable—or unexplainable—amount of time to



                                                     16
        Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 17 of 19



add Pesseackey. The undersigned finds the Watts were not dilatory in making their amendment,

and that this factor supports amendment.

   3. Prejudice to the Plaintiffs

       Under this factor, the court considers “whether the plaintiff will be significantly injured”

if the amendment is denied. Smith, 229 F. Supp. 2d at 1282. Defendants argue respondeat superior

liability already provides an avenue for the Watts to recover for Pesseackey’s actions and, in any

event, whatever burden the Watts would face in suing Pesseackey separately in state court (to the

extent they would do so) is minimal in light of the other factors. (Doc. 19 at 11-12). Although the

first of these arguments is somewhat persuasive in that Pesseackey may not be strictly necessary

as a party in this action for the Watts to obtain full relief, the second is not, given that the other

factors weigh narrowly in favor of amendment. Courts have frequently considered the potential

time and money a plaintiff would have to expend in litigating nearly-identical, parallel actions as

an injury to the plaintiff under this factor. See Ibis Villas at Miami Gardens Condo Ass’n, Inc. v.

Aspen Specialty Ins. Co., 799 F. Supp. 2d 1333, 1336 (S.D. Fla. 2011) (weighing this factor in

favor of denying joinder when denial would not lead to parallel proceedings). Sexton, 51 F. Supp.

2d at 1314 (noting a plaintiff faces a burden in prosecuting parallel suits, but finding the burden in

that case insufficient; the other factors weighed strongly against amendment); Delorenzo, 2017

WL 6525009, at *3 (finding an injury to plaintiff when claims substantially overlapped and

weighing the factor slightly in favor of amendment). Here, any lawsuit against Pesseackey would

be parallel to and entirely duplicative of this one, and it would waste judicial resources in addition

to the Watts’ resources.     See Hensgens, 833 F.2d at 1182 (noting “the danger of parallel

federal/state proceedings with the [risk] of inconsistent results and the waste of judicial



                                                     17
        Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 18 of 19



resources”). This is enough prejudice to the Watts that this factor weighs slightly in favor of

amendment.

   4. Other Equitable Concerns

       Defendants first note as to this factor that the parties do not start out on an equal footing,

(doc. 19 at 12), but this simply seems to restate the standard the court is applying, see Sexton, 51

F. Supp. 2d at 1313, which puts a thumb on the scale in favor of denying leave to amend. It is not

an independent equitable concern suggesting leave to amend should be denied. Defendants also

suggest the Watts should “not be rewarded” with leave to amend for their failure to address the

appropriate standard in their motion to amend. (Doc. 19 at 12). Given that the Watts’ argument

goes to a plausible resolution of their motion—i.e., the court could apply the standard they

advance, as other courts have done, see, e.g., Taylor v. Alabama CVS Pharmacy, L.L.C., No. 7:16-

CV-1827-TMP, 2017 WL 3009695 (N.D. Ala. July 14, 2017)—the undersigned declines to find

this an equitable concern weighing against amendment.

       Another equitable concern, however, does support amendment. This case is still relatively

new and has been in this court only a few months. Little of substance has happened apart from the

battle over the appropriate forum for the action. This suggests remand will have few if any

consequences for Defendants apart from losing their right to a federal forum. Balancing the

equities, although the question is ultimately close, the undersigned concludes that the factors

identified above outweigh Defendants’ interest in a federal forum, and that the amendment should

be permitted.

       Having determined that leave to amend should be granted, this court may not retain

jurisdiction over the Watts’ claims. Ingram v. CSX Transp., Inc., 146 F.3d 858, 862 (11th Cir.

1998). Accordingly, this action is due to be remanded.
                                                    18
        Case 2:19-cv-01219-JHE Document 22 Filed 03/18/20 Page 19 of 19



                                            Conclusion

       For the reasons stated above, the Watts’ motion to remand, (doc. 7), is DENIED. However,

the Watts’ motion for leave to amend, (doc. 14), is GRANTED. Since the court may not retain

jurisdiction over the case after the amendment, this case is due to be REMANDED to the Circuit

Court of Jefferson County, Alabama. A separate order will be entered.

       DONE this 18th day of March, 2020.



                                            _______________________________
                                            JOHN H. ENGLAND, III
                                            UNITED STATES MAGISTRATE JUDGE




                                                 19
